—Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered December 21, 1998, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, with costs.
The defendant’s contention that the County Court erred in denying his motion to withdraw his guilty plea without holding a hearing is without merit. Whether to allow a defendant to withdraw a plea of guilty rests within the sound discretion of the sentencing court (see, CPL 220.60 [3]; People v Smith, 268 AD2d 605; People v White, 226 AD2d 750), and only in “the rare instance” is a defendant entitled to an evidentiary hearing (People v Tinsley, 35 NY2d 926, 927; accord, People v Rodriguez, 150 AD2d 812).
The record shows that the defendant knowingly and voluntarily entered his plea after having been fully advised of his rights by the County Court (see, People v Harris, 61 NY2d 9). As the County Court had the defendant’s motion papers before it, and the defendant was given an ample opportunity to advance his claims, the court did not err in denying the motion without a hearing (see, People v Rodriguez, supra). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.